DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.

Response to Arguments
Applicant's arguments submitted 16 August 2021 with respect to claims 1, 2, 4-13, 15-17, 19, and 20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10, 12, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Claus (US 2009/0306581 A1, hereinafter Claus’581).
Regarding claims 1 and 12, Claus’581 discloses a surgical feedback system (e.g. title, abstract; Figs. 1-3), comprising: a surgical instrument configured to perform a particular surgical procedure defined by a control program (e.g. abstract - ocular surgical instrument for phacoemulsification; paragraphs [0004], [0005], [0007], [0010], [0021], [0022]; handpiece 110); a data source (e.g. sensor data 201, image data 204); and a surgical hub configured to communicably couple to the data source and the surgical instrument, wherein the hub comprises a control circuit (e.g. paragraph [0021] - surgical instrument controller; [0026] - host modules, controller modules; instrument control 302; [0038] - phaco instrument monitoring 301 comprises a processing logic for analyzing reported sensor data, sent to instrument control module 302, which processes data from both image analysis and sensor data to provide an appropriate instrument response), and wherein the control circuit is configured to: receive an input from the data source (e.g. [0038], [0043], [0045], [0046], [0053], [0054]; Fig. 6); analyze the received data against a stored set of data to optimize an outcome of the particular surgical procedure (e.g. paragraphs [0028], [0032], [0034], [0057]); communicate a recommendation based on the analyzed data (e.g. paragraphs [0004], [0043] - alerting the surgeon); and update/adjust the control program of the surgical instrument based on 
Regarding claim 2, Claus’581 discloses additionally adjusting an operating parameter of the surgical instrument based on the communicated recommendation (e.g. paragraphs [0011], [0021], [0024], [0035], [0045]).
Regarding claims 4 and 17, Claus’581 discloses wherein the control circuit communicates the recommendation by suggesting a procedural modification to a user (e.g. paragraphs [0004], [0009], [0040], [0043], [0061]).
Regarding claims 7 and 8, Claus’581 discloses wherein the control circuit is configured to analyze received data either or both of within a local network or by exporting data to a remote location for compilation (e.g. paragraphs [0006], [0010], [0028], [0032], [0057]).
Regarding claim 10, Claus’581 discloses wherein the data source data is real-time data of a current procedure, and is therefore reasonably considered specific to the particular patient who is undergoing the current procedure (e.g. abstract; paragraphs [0010], [0015], [0021], [0022], [0032]).
Regarding claim 13, Claus’581 discloses wherein the recommendation is based on a particular surgical instrument positioned within the surgical site (e.g. abstract - ocular surgical instrument; [0004] - environmental cues related to the medical instrument; [0010], [0024], [0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of Alvi et al. (US 2021/0358599 A1, hereinafter Alvi’599).
Regarding claims 5 and 15, Claus’581 discloses the invention substantially as claimed, but does not expressly disclose wherein the control circuit is configured to analyze the received data and the stored set of data specifically using a supervised learning technique. In the same problem-solving area, Alvi’599 teaches that it is known to use machine learning algorithms based on collected surgical data including video data of a surgical procedure as well as other surgical outcomes to determine surgical weights in a decision tree structure in order to recommend a preferred surgical route .

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of Messerges (US 2008/0114212 A1, hereinafter Messerges’212).
Regarding claims 6 and 16, Claus’581 discloses the invention substantially as claimed, but does not expressly disclose wherein the control circuit is configured to analyze the received data and the stored set of data specifically using an unsupervised learning technique. In the same problem-solving area, Messerges’212 teaches that it is known to use principal component analysis (an unsupervised machine learning technique) based on collected surgical data in order to identify key features associated with surgical phases and/or intervention, which can then be used to determine desired alarm behavior for each surgical phase (e.g. paragraph [0037]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to .

Claims 9, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Claus’581 in view of Fox et al. (US 2017/0035514 A1, hereinafter Fox’514).
Regarding claim 19, Claus’581, discloses a data source (e.g. sensor data 201, image data 204); a surgical instrument configured to perform a particular surgical procedure defined by a control program (e.g. abstract - ocular surgical instrument for phacoemulsification; paragraphs [0004], [0005], [0007], [0010], [0021], [0022]; handpiece 110); and a control circuit (e.g. paragraph [0021] - surgical instrument controller; [0026] - host modules, controller modules; instrument control 302; [0038] - phaco instrument monitoring 301 comprises a processing logic for analyzing reported sensor data, sent to instrument control module 302, which processes data from both image analysis and sensor data to provide an appropriate instrument response), wherein the control circuit is configured to: receive an input from the data source (e.g. [0038], [0043], [0045], [0046], [0053], [0054]; Fig. 6); analyze the received data against a stored set of data to optimize an outcome of the particular surgical procedure (e.g. paragraphs [0028], [0032], [0034], [0057]); determine a recommendation based on the 
Further regarding claim 19, Claus’581 discloses the claimed invention but does not disclose expressly that the control circuit resides within the surgical instrument rather than a hub or elsewhere in the integrated surgical system. It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Claus’581 with such a location for the control circuit, because Applicant has not disclosed that placement of the control circuit in any particular location provides an advantage, is used for a particular purpose, or solves a stated problem. The instant disclosure makes no mention whatever of a control circuit being located in the surgical instrument except within the language of claim 19, and makes no mention of any advantage derived from that location. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the control circuit being located in a hub or as part of the integrated surgical system as taught by Claus’581, because it provides a real-time means for analysis of the image data and instrument monitoring, and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Claus’581. Therefore, it would have been an obvious matter of design choice to modify Claus’581 to obtain the invention as specified in the claim(s).
Regarding claim 9, and further regarding claim 19, Claus’581 discloses the invention substantially as claimed, but does not expressly disclose wherein the stored data set comprises data gathered 
Regarding claims 11 and 20, as it modifies Claus’581, Fox’514 discloses wherein the control circuit is configured to update the stored set of data with the communicated recommendation (e.g. paragraph [0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
7 January 2022